Name: Commission Regulation (EEC) No 1074/86 of 14 April 1986 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 99/12 Official Journal of the European Communities 15. 4. 86 COMMISSION REGULATION (EEC) No 1074/86 of 14 April 1986 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 923/86 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 923/86 to the prices HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regula ­ tion (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 13 (A OJ No L 362, 31 . 12. 1985, p . 8 . Ã 3) OJ No L 82, 27. 3 . 1986, p . 21 . 15. 4. 86 Official Journal of the European Communities No L 99/13 ANNEX to the Commission Regulation of 14 April 1986 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 31,28 04.01 A I b) 0120 28,87 04.01 A II a) 1 0130 28,87 04.01 A II a) 2 0140 35,11 04.01 A II b) 1 0150 27,66 04.01 A lib) 2 0160 33,90 04.01 B I 0200 68,19 04.01 B II 0300 144,24 04.01 B III 0400 222,91 04.02 A I 0500 25,62 04.02 A II a) 1 0620 155,27 04.02 A II a) 2 0720 193,10 04.02 A II a) 3 0820 195,52 04.02 A II a) 4 0920 247,95 04.02 A II b) 1 1020 148,02 04.02 A II b) 2 1120 185,85 04.02 A II b) 3 1220 188,27 04.02 A II b) 4 1320 240,70 04.02 A III a) 1 1420 30,14 04.02 A III a) 2 1520 40,69 04.02 A III b) 1 1620 144,24 04.02 A III b) 2 1720 222,91 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 1 ,4802 (4) 04.02 B I b) 1 bb) 2320 per kg 1,8585 (4) 04.02 B I b) 1 cc) 2420 per kg 2,4070 (4) 04.02 B I b) 2 aa) 2520 per kg 1,4802 0 04.02 B I b) 2 bb) 2620 per kg 1,8585 0 04.02 B I b) 2 cc) 2720 per kg 2,4070 0 04.02 B II a) 2820 52,91 04.02 B II b) 1 2910 per kg 1 ,4424 0 04.02 B II b) 2 3010 per kg 2,2291 O 04.03 A 3110 262,25 04.03 B 3210 319,95 04.04 A 3300 209,25 (*) 04.04 B 3900 314,12 0 04.04 C 4000 1 57,44 (8) 04.04 D I a) 4410 169,96 0 04.04 D I b) 4510 183,60 0 04.04 D II 4610 280,32 04.04 E I a) 4710 314,12 04.04 E I b) 1 4800 223,37 (10) No L 99/ 14 Official Journal of the European Communities 15. 4. 86 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 180,95 (") 04.04 E I c) 1 5210 135,71 04.04 E I c) 2 5250 277,67 04.04 E II a) 5310 314,12 04.04 E II b) 5410 277,67 17.02 A II 5500 41,95 (12) 21.07 F I 5600 41,95 23.07 B I a) 3 5700 113,44 23.07 B I a) 4 5800 147,48 23.07 B I b) 3 5900 138,04 23.07 B I c) 3 6000 113,52 23.07 B II 6100 147,48 15. 4. 86 Official Journal of the European Communities No L 99/ 15 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 1 0 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; (b) 7,25 ECU ; and (c) 23,85 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; and (b) 23,85 ECU. (*) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Swit ­ zerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzer ­ land. * Q The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. 0 The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. (10) The levy per 100 kg net weight is limited to :  12,09 ECU for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 1 00 kg net weight for products listed under (n) of that Annex imported from Austria and for products listed under (r) of that Annex imported from Norway,  60 ECU per 100 kg net weight for products listed under (s) of that Annex imported from Finland,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (12) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( ,3) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and subheadings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.